Citation Nr: 1531683	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  08-32 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to November 2006.
This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was previously before the Board in January 2012 and July 2014 and remanded for additional development.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the January 2012 VA examination, the Veteran reported that she sought medical treatment from Dr. Rudman two to three years prior for her skin condition.  She reported a prescription was provided by Dr. Rudman for a skin lesion along the left hip/thigh region approximately two years ago with residual scarring in that area.  The claims file does not contain records from Dr. Rudman.  So as to ensure a fully informed decision is made, the records of this treatment should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to her skin disorder.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment the Veteran identifies, but in any case, the AOJ should obtain the necessary authorization forms from the Veteran to request treatment records from Dr. Rudman and these records should be requested and associated with the Veteran's claims file.  Any negative response should be in writing and associated with the claims file.
2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service skin symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining the outstanding treatment records and undertaking any additional development as may be indicated upon review of the additional evidence, re-adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and her representative with a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




